FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1982
                 _____________________________

TELFER, FAHERTY & ANDERSON,
P.L.L.C.,

    Appellant,

    v.

KELLY CAPLICK, SOUTHEASTERN
GROCERS and SEDGWICK CMS,
INC.,

    Appellees.
                 _____________________________


On appeal from an order of the Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: December 15, 2015.

                          May 16, 2019


PER CURIAM.

    After sustaining an injury at work, Kelly Caplick retained the
law firm of Telfer, Faherty and Anderson to represent her in a
worker’s compensation case against her employer. Brigitta
Hawkins was the TFA partner assigned to Caplick’s case. When
Hawkins left TFA for another firm, Caplick followed her to the new
firm and entered into a contingency fee agreement with the firm.
     The case settled while Caplick was represented by the new
firm. A disagreement arose over how the attorney’s fees obtained
from the settlement should be allocated between the two law firms.
TFA filed a verified petition seeking a charging lien against the
settlement proceeds. TFA argued that it was entitled to 91% of the
proceeds and Hawkins and her new firm were entitled to 9%, based
on Hawkins’ 9% equity ownership interest in TFA. In the
alternative, TFA asserted that if the JCC were to allocate fees on
a quantum meruit basis, TFA was entitled to 50% of the fee award
for the value of the services rendered by TFA in Caplick’s case.
Hawkins argued that there was no agreement between her and
TFA about how to split the fees in Caplick’s case, so the JCC should
allocate the fees only based on quantum meruit.

     The JCC determined that it was not necessary to consider the
contractual agreement between TFA and Hawkins when allocating
the fees between TFA and Hawkins’ new firm. Instead, the JCC
concluded that quantum meruit was the proper basis for allocating
the fees between the two firms. The JCC considered the benefits
obtained by Caplick while represented by each firm and the time
Hawkins spent on Caplick’s behalf at each firm. After weighing
the evidence and determining the credibility of the witnesses, the
JCC determined that TFA was entitled to 10% of the fee award and
that Hawkins and her new firm were entitled to 90% of the fee
award. This timely appeal follows.

     TFA presents two arguments for reversal. First, TFA argues
that the JCC erred when it failed to consider the equity
partnership agreement between TFA and Hawkins when it
allocated the fees between the two law firms. Second, TFA argues
that competent, substantial evidence does not support the JCC’s
award of 90% of the fee to Hawkins and her new firm on a quantum
meruit basis. Because the JCC did not err in allocating the fees
between the two law firms, we affirm.

     In a dispute between law firms or attorneys over allocation of
attorneys’ fees obtained in a settlement of a worker’s compensation
claim, a JCC has jurisdiction to determine fees owed to a law firm
or attorney who once represented the claimant based on quantum
meruit. Rosenthal, Levy & Simon, P.A. v. Scott, 17 So. 3d 872, 876
(Fla. 1st DCA 2016) (recognizing the JCC’s authority to determine

                                 2
the quantum meruit fee owed to the law firm that once represented
claimant); Law Office of James E. Dusek v. T.R. Enters., 644 So. 2d
509, 510 (Fla. 1st DCA 1994) (holding that quantum meruit is the
proper basis for fixing the amount of attorney’s fees recoverable by
a discharged attorney). In such cases, the JCC may determine the
value of services provided by the former law firm or attorney and
allocate the fees obtained in a settlement between a former law
firm or attorney and a successor law firm or attorney. See Salzman
v. Reyes, 198 So. 3d 1068, 1069 (Fla. 1st DCA 2016) (concluding
that a JCC had jurisdiction to resolve disputes between two
unaffiliated law firms over quantum meruit fee sought by the firm
that first represented claimant).

     But where a former attorney or law firm and a successor
attorney or law firm have entered into an employment agreement
or formed a partnership or other legal relationship and the dispute
involves claims for attorney’s fees arising from those contractual
arrangements, only circuit courts have jurisdiction to resolve the
dispute. See McFadden v. Hardrives Constr. Inc., 573 So. 2d 1057,
1058-59 (Fla. 1st DCA 1991) (on motion for clarification)
(concluding that JCC lacked jurisdiction to resolve a fee dispute
between law firm and its former associate when the dispute
required the application of tort or contract law); Watson v. State,
552 So. 2d 970, 971 (Fla. 1st DCA 1989) (Zehmer, J., concurring)
(explaining that a JCC had the power to allocate fees based on the
services rendered during the respective periods of representation,
but not the authority to resolve a dispute over the amount of work
an attorney performed while an associate at a firm and the proper
division of the fee earned during that period). Circuit courts also
have exclusive jurisdiction when the law firms or attorneys
entered into a settlement agreement or contract addressing
attorney’s fees. See Levine, Busch, Schnepper & Stein, P.A. v.
Winn Dixie Stores, Inc., 695 So. 2d 798, 800 (Fla. 1st DCA 1997)
(holding that JCC lacked jurisdiction “to consider whether [the two
unaffiliated law firms] reached an agreement between themselves
regarding attorney’s fees”).

    Here, TFA argues that in allocating the fees between TFA and
Hawkins’ new firm, the JCC needed to consider the equity
partnership agreement between TFA and Hawkins. We disagree.
The JCC acted within its jurisdictional authority to resolve the

                                 3
dispute between TFA and Hawkins’ new firm by allocating the fees
on a quantum meruit basis. The JCC considered the benefits
obtained by Caplick and the efforts expended by Hawkins while
Caplick was represented by TFA. And the JCC considered the
benefits obtained by Caplick and the efforts expended by Hawkins
while Caplick was represented by the successor firm. This was the
proper measure for the JCC to apply when allocating the fees
between the two law firms. If TFA claims entitlement to any of
the fees awarded by the JCC to Hawkins and her new firm that
derive from the equity partnership agreement, those claims are
within the exclusive subject matter of the circuit court.

     As for TFA’s remaining argument on appeal, competent,
substantial evidence supports the JCC’s allocation of fees between
TFA and Hawkins. Prather v. Process Sys., 867 So. 2d 479, 481
(Fla. 1st DCA 2004) (noting that a JCC, as the trier of fact, has the
authority to determine the credibility of witnesses). We, therefore,
AFFIRM the order on appeal because the JCC applied the correct
law to resolve the fee dispute and because the JCC’s resolution is
supported by competent, substantial evidence.

ROWE, BILBREY, and WINSOR, JJ., concur.


                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Robert J. Telfer of Telfer, Faherty & Anderson, P.L.L.C.,
Titusville, for Appellant.

Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, and
Brigitta Hawkins of Bogin, Munns & Munns, P.A., Titusville, for
Appellees.




                                 4